LEE, J.,
dissenting.
The result reached by the majority condones immature conduct. I would affirm the Workers’ Compensation Board’s denial of benefits because, as the Board found, claimant was not acting within his "course of employment” at the time that he struck the barrel.
Claimant was employed to patch defects in plywood panels. To ensure a free flow of glue from the applicator hose, it was the practice to periodically eject some of the adhesive into a bucket. The bucket of waste glue was from time to time emptied in a vat outside the plant. The most direct access to that vat was through a hole in the side of the building. This exit hole was used with the knowledge and consent of claimant’s foreman. The hole was kept open in the summer for ventilation and was closed during cold weather by a 4' x 8' sheet of plywood secured with a fastener.
On the evening of December 8, 1977, claimant carried a bucket of glue to the exit, removed the plywood panel and emptied the bucket in the outside vat. While claimant was returning to his work station for a second bucket of glue, a fellow workman told claimant that he was going to nail the exit closed.1 Claimant returned to his station and picked up the second bucket of glue, then proceeded to the exit where he found the fellow worker nailing the panel to the wall.2 Claimant tried, unsucessfully, to rip the panel *338off and then proposed that they consult the foreman about it. In a threatening manner, the fellow workman declined to do so. Claimant then kicked the second bucket of glue (which weighed approximately 40 pounds) causing it to tip over. Next, claimant walked a distance of approximately ten feet to a steel drum (estimated to weigh approximately 700 pounds including contents) and struck it three times with his right hand and three times with his left hand. Claimant fractured a bone in his left hand for which injury he seeks compensation.
ORS 656.005(8)(a) provides in pertinent part:
"A 'compensable injury’ is an accidental injury * * * arising out o/and in the course of employment requiring medical services or resulting in disability or death; an injury is accidental if the result is an accident, whether or not due to accidental means.” (Emphasis supplied.)
At the time claimant was injured he was not engaged in any of the duties for which he was being paid, nor was he at his work station. Claimant’s striking of the barrel was clearly not "in the course of” his employment. Cf. Hackney v. Tillamook Growers, 39 Or App 655, 593 P2d 1195 (1979), and Frosty v. SAIF, 24 Or App 851, 547 P2d 634 (1976).
Accordingly, I respectfully dissent.

 The fellow workman acted on his own initiative without any authorization from his foreman, apparently to avoid the cold air.


 The next closest route to empty the bucket was through the electrician’s shack, which involved the opening of three doors and a relatively longer walk to the outside vat.